Citation Nr: 0724144	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-18 473	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of the currently assigned 
10 percent disability rating for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to December 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama, which granted a non-compensable rating 
for headaches.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected disability from 0 percent to 10 percent 
effective the date of claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issues remain in appellate status.

In December 2005, the veteran provided testimony at a hearing 
before a Veterans Law Judge who is no longer with the Board.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  In June 2007 the veteran was 
informed that she was entitled to a new hearing and had 30 
days to request one.  At expiration of such time no response 
was received and the Board proceeded to review the case.

The case was previously before the Board in April 2006, at 
which time it was remanded for additional development to 
include new VA medical examinations.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

The veteran's January 2001 claim included a claim for acid 
reflux disease.  The evidence of record does not indicate 
that the RO has adjudicated such claim.  Additionally in her 
October 2002 statement the veteran references a pending acid 
reflux claim.  This issue is referred back to the RO to 
determine appropriate action.


FINDING OF FACT

The competent medical evidence reflects that the veteran 
experiences migraine headaches with characteristically 
prostrating attacks occurring on average once a month over 
the past year.  Severe economic inadaptability is not 
demonstrated.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for the veteran's 
service-connected headaches are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8045-8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Congress has established an adjudicatory scheme to assist and 
advise claimants throughout the claims process on how to 
receive the maximum benefit available. See 38 U.S.C.A. 
§§ 5103(a), 5103A, 5104, 7105(d)(1).  The issue on appeal 
arises from an original claim for service connection for 
headaches.  The Court recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, §5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006); See Dunlap v. Nicholson, No 03-320 
(U.S. Vet. App. March 22, 2007).  In this case, the veteran's 
claim was granted, and a disability rating and effective date 
assigned, in a December 2001 decision of the RO.  VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged.  Id.  
Moreover, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.  

VA is required to advise the appellant of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  The Statement of the Case (SOC) must be complete enough 
to allow the appellant to present an argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim. 38 U.S.C.A. §7105(d)(1); 38 C.F.R. 
§ 19.29 (2006).  The VA also has a duty to notify the 
appellant of the evidence considered and the reasons and 
bases for any denied benefit.  38 U.S.C.A. § 5104(b); 
38 C.F.R. § 3.103(b). 

The July 2002 SOC included a list of the evidence considered 
and the reasons and bases for the decision.  The SOC 
discussed the pertinent law on increased evaluations and the 
criteria to establish a higher evaluation for the veteran's 
disability.  Therefore the notice given to the veteran 
satisfies the requirements regarding VA's duty to notify.  
38 U.S.C.A. § 5104(b), 7105(d)(1); 38 C.F.R. §§ 3.103(b), 
19.29; See Dingess; See also Dunlap.  

Additionally, the claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and she was 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Following notice in the 
July 2002 SOC the veteran was able to submit information that 
granted an increase in her disability rating.  

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to her claim for benefits.  The claims file contains 
the veteran's service medical records and VA post service 
treatment and examination reports.  Additionally, the claims 
file contains the veteran's statements in support of her 
claim.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
38 U.S.C.A. § 5103A; See Dingess at 491, 493, 500-501.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).  The veteran was 
provided an examination pertaining to her increased rating 
claim for headaches in September 2006.  Therefore, all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with VA's obligations under the VCAA.

Consequently, the Board finds that VA complied with the 
notice requirements  under 38 U.S.C.A. §§ 5104(b) and 7105(d) 
and continued to assist the veteran under section 5103A by 
informing him of the evidence necessary to support the grant 
of the initial increased ratings on appeal.  Dingess at 491, 
493, 500-501.  Therefore all duties to notify and assist have 
been met and the appellant is not prejudiced by the Board 
deciding this claim.

Discussion

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
reviewed all of the evidence in the veteran's claims file.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

The veteran is claiming entitlement to a compensable rating 
for headaches.  Disability ratings are determined by applying 
the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  The veteran's service-connected headaches are evaluated 
pursuant to 38 C.F.R. § 4.124a Diagnostic Code 8100, 
pertaining to migraines.

Under this Code, a noncompensable (zero percent) disability 
rating is assigned for less frequent attacks than for a 10 
percent rating.  A 10 percent disability evaluation is 
warranted for characteristic prostrating attacks, averaging 
one in 2 months over the last several months.  A 30 percent 
disability rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.). By way of reference, the Board notes that according 
to Webster's New World Dictionary Of American English, (3rd 
ed. 1986), "prostration" is defined as "utter physical 
exhaustion or helplessness." A very similar definition is 
found in Dorland's Illustrated Medical Dictionary (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

In the instant case, the Board finds that the veteran's 
symptomatology meets the criteria for the next-higher-30 
percent-disability rating for her service-connected 
headaches.  At her September 2006 VA examination, she 
reported most recently having three to four migraines a month 
each lasting three to four days.  Over the past year the 
veteran's headaches were over two days long and occurred on a 
weekly basis.  The examiner noted that less than half are 
prostrating.  Less than half of three to four satisfies the 
requirement of one prostrating migraine a month.  Therefore, 
the competent medical evidence indicates that the veteran has 
had at least one prostrating headache a month over the past 
year and thus meets the 30 percent rating requirements.

The veteran's service-connected headaches however do not 
warrant a 50 percent disability rating.  The competent 
medical evidence does not reflect that the veteran's 
headaches result in very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  For example, the veteran's most recent VA 
examination mentioned above indicates that less than half of 
the veteran's headaches are prostrating.  The record also 
fails to show that the veteran's headaches resulted in severe 
economic inadaptability.  The veteran is a full time employee 
whose work ethic ensures she does not miss work.  Although 
the veteran's testimony at the December 2005 Travel Board 
hearing indicates she switched jobs in order to be able to 
stay at home at night, such a job change does not rise to the 
level of severe economic inadaptability.  The preponderance 
of the evidence is against a rating in excess of 30 percent 
for the veteran's service-connected headaches.

Finally, while the veteran needed bed rest and intra-venous 
(IV) hydration for her headaches, such does not rise to the 
level of frequent periods of hospitalization.  The evidence 
does not reflect that the veteran's disability has caused 
marked interference with employment beyond that already 
contemplated in the assigned evaluation, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2006) is not warranted.




ORDER

Entitlement to a 30 percent rating for service-connected 
headaches is granted, subject to regulations applicable to 
the payment of monetary benefits.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


